Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 1 of 61

    

STM RCM Ucermte) identify your case:

i United States Bankruptcy Court for the:
District of

 

i
i
i
\
i
{
}
i
i

: Case number (i known): : Chapter you are filing under:
Chapter 7

: Q) Chapter 14

} Chapter 12

5 C] Chapter 13

 

2 Check if this is an
amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42:47

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a

_ joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a Car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms. . ,

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additiqnal pages, write your name and case number
(if known). Answer every question. :

Taken "sent Yourself

i

 

About Debtor 1: About Debtor 2(Spouse Only ina Joint Case):

‘4, Your full name

* . at 7 .
Write the name that is on your iV, e. bc] SICK

government-issued picture

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| identification (for example, First name . Firstname |
| your drivers license or /
| passport). Middle ay Middle name . {
| Bring your picture Ga aut '
identification to your meeting Last name Last name :
: with the trustee. ;
fo Suffix (Sr., Jr., 1, tl) Suffix (Sr., Jr, Hh, ID
|
_2. All other names you
| have used in the last 8 First name Eivstname
| - years
Include your married or Middie name Middle name
maiden names. :
Last name Last name :
First name : First name
i Middle name Middie name :
| | |
t . '
i Last name Last name . :
:

|

' 3. Only the last 4 digits of L/ 7 2 3

i your Social Security XK XX UE XXX = XX — oe

| number or federal OR OR

Individual Taxpayer 9

| Identification number XX XK TL 9x — XX -_ L
! i
i (ITIN) i

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page.1
4

Debtor 1

Case 19-51295 Doc 1 Filed 09/30/19

First Name

Ve bd ines

Middle Name

Gant

“Tast Name

Entered 09/30/19 09:14:23

Case number (if known)

Page 2 of 61

 

 

 

4, Any business names

and Employer
identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

5. Where you live

About. Debtor 1:

oe not used any business names or EINs.

 

Business name

 

Business name

EIN

EIN

7) Avon &t

Number Street

 

Stodfed CT obtsS
City State ZIP Code

Baer Pre le

County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

 

 

. Number

About Debtor 2 (Spouse Only ina Joint Case):

(2 | have not used any business names or EINs.

 

Business name

 

Business name

EIN

EIN

If Debtor 2 lives at a different address:

 

Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street
P.O. Box P.O. Box |
City State ZIP Code City State ZIPCode
ig. Why you are choosing Check one:

this district to file for
bankruptcy

of one:

Over the last 180 days before filing this petition,

{ have lived in this district longer than in any
other district.

(] I have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

U2 over the last 180 days before filing this petition,
i have lived in this district longer than in any
other district. ‘

(2) | have another reason. Explain.
(See 28 US.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Debtor 1

Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23

Ve lel inex

Cant

 

First Name

Middle Name

Last Name

Tell the Court About Your Bankruptcy Case

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for La. (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

hapter 7
UL) Chapter 11
(4) Chapter 12
QC) Chapter 13 -

 

How you will pay the fee

 

Case number (if known)

Page 3 of 61

© I will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check

with a pre-printed address.

I need to pay the fee in installments. if you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in instaliments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

9. Have you filed for Oo ,
bankruptcy within the %,. CC f { 2 D
last 8 years? Yes. District Of 4 CY When o ZA Casenumber
MM / DD /YYYY
District When Case number
MM / DD /YYYY
District When Case number
MM / DD /YYYY
10. Are any bankruptcy A wo
cases pending or being
filed by a spouse who is (J Yes. Debtor Relationship to you
not filing this case with District When Case number, if known.
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM / DD / YYYY
11. Do you rent your gf Go to line 12.
residence? Yes. Has your landlord obtained an eviction judgment against you?

Official Form 101

CI No. Go to line 12.

U Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as

part of this bankruptcy petition.

Voluntary Petition for individuals Filing for Bankruptcy

page 3
Case 19-51295

Debtor 4 Vek

First Name

Middle Name

Doc1 Filed 09/30/19 Entered 09/30/19 09:14:23

Capt

Last Name

Case number (if known)

Report About Any Businesses You Own as a Sole Proprietor

Page 4 of 61

 

42. Are you a sole proprietor

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is nota
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

whe Go to Part 4.

( Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

(J Heaith Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 401(51B))
(1 Stockbroker (as defined in 11 U.S.C. § 101(63A))

LJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

(-} None of the above

 

18.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smaif

business debtor, see
41 U.S.C. § 107(51D).

If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. If you indicate that you are a small business debtor, you must atfach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

CI No. jam not filing under Chapter 11.

(J No. | am filing under Chapter 11, but | am NOT a smail business debtor according to the definition in

the Bankruptcy Code.

Yes. | am filing under Chapter 11 and | am a smail business debtor according to the definition in the

Bankruptcy Code.

Ee even if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14,

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

WA

Yes. What is the hazard?

 

 

if immediate attention is needed, why is it needed?

 

 

 

Where is the property?

 

 

Number Street
City State ZIP Code
Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23

Debtor 7 Vele CN

First Name Middle Name

Cant

Last Name

parts: Your Efforts to Receive a Briefing About Credit Counseling

Case number (if known)

Page 5 of 61

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires thai you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

Cl | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(J | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,

you MUST file a copy of the certificate and payment

a if any.
| certify that 1 asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

() | am not required to receive a briefing about

credit counseling because of:

() incapacity. | have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

LJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

QO) Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

._ About Debtor 2 (Spouse Only ina Joint Case):

You must check one:

(J | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(J | received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, but I do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

1 1 certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7

‘days after | made my request, and exigent

circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you

’ developed, if any. If you do not do so, your case

may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

(J | am not required to receive a briefing about

credit counseling because of:

(} Incapacity. . | have a menial illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C] Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

O) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5
Case 19-51295

Debtor 1 Vebd, AG 3

First Name

Doc1 Filed 09/30/19 Entered 09/30/19 09:14:23

Gg 2 f

Last Name

Page 6 of 61

Case number (if known),

Eo Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

OD) Alo. Go to line 16b.
Yes. Go to line 17.

46b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

UO No. Go to line 16c.
Cl Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

47. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do

(2 No... 1 am not filing under Chapter 7. Go to line 18.

‘es. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

0

C) Yes

L.
1-49

C1 1,000-5,000

CJ 25,001-50,000

you estimate that you C] 50-99 (2 5,001-10,000 (1 50,001-100,000
owe? CJ 100-199 O) 10,001-25,000 CJ More than 100,000
Ci 220-999

 

49. How much do you
estimate your assets to
be worth?

re $0-$50,000

Oo $50,001-$100,000
(J $109%001-$500,000

© $560,001-$1 million -

C1 $1,000,001-$10 million

(3 $10,000,001-$50 million
C] $50,000,001-$100 miltion
(2 $100,000,001-$500 million

CJ $500,000,001-$1 billion

O) $1,000,000,001-$10 billion
 $10,000,000,001-$50 billion
L] More than $50 billion

 

20. How much do you
estimate your liabilities
to be?

ca4o-$50,000

U1 $50,001-$100,000
LI $100,001-$500,000
C2 $500,001-$1 million

(2 $1 ,000,001-$10 milion

(2) $10,000,001-$50 million
(2 $50,000,001-$100 million
1) $100,000,001-$500 million

( $500,000,001-$1 billion

(2 $1,000,000,001-$10 billion
( $10,000,000,001-$50 billion
U2 More than $50 billion

 

For you

   

Official Form 101

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

Hf 1 have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. ! understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

 

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

% epee lt NoA x

Signature of Debtor 1 Signature of Debtor 2
Executed on G 2) Zoi g Executed on

MM o/ DD /YYYY

MM / DD /YYYY

 

 

Voluntary Petition for Individuals Filing for Bankruptcy
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 7 of 61

 

Debtor 1 Vee NG. Go A” f Case number (if known),

First Name Middle Name Last Name

 

 

 

 

F tt if 1, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
or your attorney, if you are =, proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
. need to file this page. x
Date

 

 

Signature of Attorney for Debtor MM / ODD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

 

 

  

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 8 of 61

Debior 1 Vebdinc_ GA t Case number (if known)

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by :
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For exarnple, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

Q

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Q

‘Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?

a
Yes. Name of Person

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

x Vero] las LY, ae x%

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date G -2)- POAF Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone Cell phone
Email address Email address

 

 

    

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 9 of 61

   
  

    

Teck identify your case:

Debtor 4 Ve. f ior. GC Cai J

First Name Middie Name Last Name

  

   
 
  

  
 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

    
 

United States Bankruptcy Court for the: District of

   
  

CJ Check if this is an
amended filing

 
   

Case number

 

(if known)

 

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information 42/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

aw Summarize Your Assets

Your. assets
Value of what you own

: 1. Schedule A/B: Property (Official Form 106A/B) a
: 1a. Copy line 55, Total real estate, from Schedule A/B esse eects estes eeteen nena net ete RE EERE EET $

1b. Copy line 62, Total personal property, from Schedule A/B.........scs-nccsscsecetsseneseente este ee ee ERATED $

1c. Copy line 63, Total of all property On SChECUIE AVB .......esssssrsceceestcencn ene ec te ett Ne eRe Ee $ C )

 

 

 

 

 

Bia) Summarize Your Liabilities

Your liabilities
; Amount you owe
' 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) O
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...........- $
: 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) ”? 6) ry) >)
: 3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F 0.0... .ccecssenesseeneeereeseteeteee $
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/PF ......--eeseceeeesereccteeeee tees +s

 

Your total liabilities 3 /CO ©

 

 

 

ee Summarize Your Income and Expenses

4. Schedule I: Your Income (Official Form 1061) 4 6600

: Copy your combined monthly income from line 12 Of SCHECUIE 1 .......s.scececcseceeeeee etieerttentttenrnnen ent ee ee $ ©

‘ 5. Schedule J: Your Expenses (Official Form 106J) 9 QO FS) O
Copy your monthly expenses from line 22 Of SCHEDUIE Sa... .s+cssseccescsscceeecetece tte ret ete At REE ATA $

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page i of 2
Case 19-51295 Doc1 Filed 09/30/19 Entered 09/30/19 09:14:23 Page 10 of 61

a s 9
Debtor 14 Need if? Ce ( Cer q + Case number (known)

First Name Middle Name Last Name

 

BT answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

L] No, You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

ne

"7. What kind of debt do you have?

 

 

 

 

 

our debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C] Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

 

 

: 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official ys
: Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. sc GC © O

 

 

 

 

 

 

 

. 9, Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

Total'claim

From Part 4 on: Schedule E/F, copy the following: S

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) ST

9a. Domestic support obligations (Copy line 6a.) : $

oO
>
Oo

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) §
9d. Student loans. (Copy line 6f.) $
$.

9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.)

Qf. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +3

 

G10

9g. Total. Add lines 9a through 9f. $

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 11 of 61

Fill in this information to identify your case and this filing:

Debtor 1 Vekel Ae Can VA

First Name. Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number

 

O) Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Ea Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

4. a, own or have any legal or equitable interest in any residence, building, land, or similar property?
N

0. Go to Part 2.
(I Yes. Where is the property?

. 2 .
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

Ol Single-family home the-amount of.any secured claims on Schedule D:

4.1. Creditors Who Have Claims. Secured by Property.

 

CO Dupiex or multi-unit buildin
Street address, if available, or other description plex ulti-unit building

 

 

 

 

 

 

CI Condominium or cooperative Current value of the Current value of the
() Manufactured or mobile home entire property? portion you own?
QO) Land $ §
CJ investment property
- 1 Timeshare Describe the nature of your ownership
City State ZIP Code O on interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
CL} Debtor 1 only

County (2 Debtor 2 only

(2) pebtor 1 and Debtor 2 only CJ Check if this is community property

see instructions
(CI At least one of the debtors and another ( t )

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

. 2
What is the property? Check all that apply. Do -not deduct secured claims or exemptions. Put
| Single-family home the amount.of any secured claims on Schedule D:

4.2. Creditors Who-Have Claims.Secured by Property.

 

(1 puplex or multi-unit buildin
Street address, ff available, or other description P 8

 

 

 

 

LY Condominium or cooperative Current value of the Current value of the
(1 Manufactured or mobile home 2 entire property? portion you own?
O) Land $ $
(1 invesiment property | .

City Sais a Cons « UI Timeshare eee ee astce akraple, tenancy by
U other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
CQ) debtor 4 only
U1 debtor 2 only

Cl Debtor 1 and Debtor 2 only O) Check if this is community property
LJ At least one of the debtors and another (see instructions)

 

 

County

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23

Can t

Last Name

| Debtor 1 Sebeing

First Name Middle Name

 

 

 

 

What is the property? Check ail that apply.
QO Single-family home

 

Case number (if known)

Page 12 of 61

Do not déduct:secured claims or exemptions. Put
the amount of-any secured claims on.Schedule D:

 

 

 

 

 

1.3. ; Creditors:Who-Have Claims Secured by Property.
Street address, if available, or other description Cl Duplex or multi-unit building poses cnet AG eT : vo ne
©) condominium or cooperative Current value of the Current value of the
entire property? ortion you own?
U) Manufactured or mobile home property P ye
CJ Land $ $
CJ} investment property
City State Zip Code (C) Timeshare Describe the nature of your ownership
QO interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
3 LY Debtor 4 only
i
ounty OQ) debtor 2 only
Q) Debtor 1 and Debtor 2 only CJ Check if this is community property
(C] At least one of the debtors and another (see instructions)
; Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages $
you have attached for Part 1. Write that number here. ...............2.::.::-2-ceneneeereeen tren eee e ern neetnneeeeeeeeee ene e nee ern ete >

BEBE vescrive Your Vehicles

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
- you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

C) Ao

Yes
3.4. Make:
Model:
Year:

 

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has_an interest in the property? Check one.

Cbscitor 1 only

1] Debtor 2 only
OQ) Debtor 1 and Debtor 2 only
() At least one of the debtors and another

(1 check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C} Debtor 4 only

() Debtor 2 only

(.) Debtor 1 and Debtor 2 only

(CI At least one of the debtors and another

(1 Check if this is community property (see
instructions)

Schedule A/B: Property

Do. not deduct secured:claims or exemptions. Put
the-amount of any secured claims.on Schedule D:
Créditors Who Have Claims Secured by Property.

Current value of the Current value of the

entire property?

$ 300 $

portion you own?

Do not deduct.secured claims or exemptions. Put
the amount.of any secured claims on. Schedule D:
Creditors.Who Have Claims Secured by Praperty.

Current value of the Current value of the
entire property? portion you own?

page 2
Vole pi2es Doc 1 Filed 09/30/19 Entered 09/30/19 09:14:23
eld

 

Who has an interest in the property? Check one.

Debtor 14 nn
First Name Middle Name
3.3. Make:
Model: CQ Debtor 1 only
V C] Debtor 2 only
ear:

Approximate mileage:

Other. information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

C] Debtor 1 and Debtor 2 only
C1 At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CY Debtor 4 only

C) Debtor 2 only

(2 Debtor 1 and Debtor 2 only

(C} At least one of the debtors and another

CL] Check if this is community property (see
instructions)

Case number (if known)

Page 13 of 61

‘Do not deduct ‘sécured‘claims or.exemptions. Put
the amount of any secured-claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not.deduct secured claims‘or exemptions. Put
the amount of any secured claims.on Schedule.D:

Creditors ‘Who ‘Have Claims Secured. by Propery.

Current value of the Current value of the
entire property? portion you own?

- 4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

L} No
CI Yes

41. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

42, Make:
Model:
Year:

Other information:

 

 

 

 

Who has an interest in the property? Check one.

CI Debtor 4 only

C1 Debtor 2 only

C2 Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

Ci check if this is community property (see
instructions)

Who has an interest in the property? Check one.
CO} Debtor 4 only

LI Debtor 2 only

CY Debtor 4 and Debtor 2 only

CJ At least one of the debtors and another

Do: not deduct secured-claims or exemptions. Put

the amount of any secured claims on Schedule.D:
Creditors Who Have Claims Secured by Property:
Current value of the Current value of the
entire property? portion you own?

Do:not deduct secured claims or.exemptions. Put

. the amourit of any secured claims on-Schedule D:
Creditors: Who. Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

CI Check: if this is community property (see $. §
instructions)
5, Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages s
you have attached for Part 2. Write that number here ..............--...-+ >

Official Form 106A/B

 

Schedule A/B: Property

 

page 3
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23

Debtor1 Veldi E Lan t

First Name Middie Name Last Name

PE veserve Your Personal and Household items

: Do you own or-have any: legal orequitable interest in any of the’ following items?

Case number (Ff known),

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

Page 14 of 61

Current.value of the

portion you own?

Do not deduct secured claims
or exemptions.

 

QO
Wee. Describe......... | Car Ay be d, Ore sgek—, Table

5 DI?

 

 

' 7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

 

ve
Yes. Describe..........

T
[- V- Zed, Ct RC f Ckird
8. Collectibles of value v

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;

 

 

is FOvd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
ow No
Yes. Describe. ......... $
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, poo! tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
No
C] Yes. Describe.......... 5
10. Firearms
eps Pistols, rifles, shotguns, ammunition, and related equipment
No
CJ Yes. Describe.......... $
. 11, Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
L] No :
Yes. Describe.......... Sh er> fants, Sh eS, Boo, CoGAS § /OUO

 

 

 

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement tings, wedding rings, heirloom jewelry, waiches, gems,
gold, silver

 

 

 

i

 

ON
Des. Describe.......... 1G. vite bho
~ Ee

43. Non-farm animals
~. Dogs, cats, birds, horses
N

oO

 

 

 

 

 

 

 

UL] Yes. Describe.......... $
14. An¥ other personal and household items you did not already list, including any health aids you did not list
No
CI Yes. Give specific | §
information. ............- : a
45. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $

 

for Part 3. Write that number here oo... eee ceteris

Official Form 106A/B Schedule A/B: Property

 

 

page 4

 
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 15 of 61

Debtor 1 Ved na. : GC an + Case number (if known)

First Name Middie Name Last Name

Eo Describe Your Financial Assets

Do you own:or-have‘any legal‘or equitable 'interest'in-any ‘ofthe following? ae - 8. Current-value of the
pears ne re : -- portion you.own?:
Do not-deduct secured claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or exemptions.
- 16.Cash
Examples: Money you have in your wallet, in your home, ina safe deposit box, and on hand when you file your petition
WNo
L) Yes oom ” CASH: occ eereeeeees $
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
w. and other similar institutions. !f you have multiple accounts with the same institution, list each.
No
CD Yes once , Institution name:
17.1. Checking account: $
17.2. Checking account: $
17.3. Savings account: $
17.4, Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
. 17.8. Other financial account: $
17.9. Other financial account: $
' 48. Bonds, mutual funds, or publicly traded stocks
aoe Bond funds, investment accounts with brokerage firms, money market accounts
No
i Ce Institution or issuer name:
$
$
. 19. Nonyp ublicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an/LLC, partnership, and joint venture
No Name of entity: % of ownership:
OQ Yes. Give specific 0% % 5
information about 0%
them o % $
0,
0% %

 

Official Form 106A/B Schedule A/B: Property page 5
Case 19-51295 Doci1 Filed 09/30/19 Entered 09/30/19 09:14:23

ff i .
Debtor 1 Vebel ind Cae i 4 Case number (if known)

First Name

Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Official Form 106A/B

Page 16 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
U3 Yes. Give specific Issuer name:
information about
THEM... eee $
$
$
: 21. Retirement or pension accounts
wie Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
No
Cl Yes. List each
account separately. Type of account: institution name:
401(k) or similar pian: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
or others
No
CD YS oo ecececccccccceeeeeee Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $.
_ Rented furniture: 3
Other: $
23. Anfuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
DV OS eeecceccscscesseeeteeee Issuer name and description:
$
$

 

Schedule A/B: Property

page 6
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 17 of 61

3
Debtor 1 Vek. ding Gan x Case number (if known),

First Name Middle Name Last Name

24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

No

U Yes. Give specific
information about them.... $.

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Y Internet domain names, websites, proceeds from royalties and licensing agreements
No

 

L] Yes. Give specific
information about them....: $

 

 

 

. 27. Licenses, franchises, and other general intangibles
en Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
No

 

C) Yes. Give specific
information about them.... $

 

 

 

. Money or -property-owed to you? me ES os . Current value of the
, we a portion you.own?

Do not deduct'secured

claims or exemptions.

ai owed to you
: No

(2 Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. ....c cece

 

Federal: $

Local:

 

 

 

29. Family support
Exam(les: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No

 

 

 

 

C] Yes. Give specific information.............. i
Alimony: $
Maintenance: $
Support: $
| Divorce settlement: $
Properly settlement: $.

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
oO
1 Yes. Give specific information................
$

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 7
Case 19-51295 Doc 1 Filed 09/30/19 Entered 09/30/19 09:14:23 Page 18 of 61
Debtor 1 Veddin G& (ia oO } Case number (known),

First Name Middie Name “Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

ay No
Bre Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

- 32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No
C) Yes. Give specific information..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
we Accidents, employment disputes, insurance claims, or rights to sue
N

0
Ci Yes. Describe each claim. ce

 

 

 

 

to s@t off claims
oO
CI Yes. Describe each claim. ......e

. 34. wo contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
N

 

 

 

 

 

, aay at assets you did not already list
No

Ci Yes. Give specific information............ $

 

 

 

" 36, Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here . . > $

 

 

 

 

a Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Lae own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
CQ) Yes. Go to line 38.

Current-value.of the
portion you own?
Do not deduct:secured claims

 

or.exemptions.
38. nef receivable or commissions you already earned
No
() Yes. Describe....... |
iS

 

 

39. Offige equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

No
C) Yes. Describe....... 's

 

 

 

Official Form 106A/B : Schedule A/B: Property page 8
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 19 of 61
Debtor 1 \fe bln. Cay 7 Case number (if known)

First Name Middle Name Last Name

40. “ fixtures, equipment, supplies you use in business, and tools of your trade
No

 

C} Yes. Describe....... 5

41. nvhion
No

LI Yes. Describe........

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
|
42. pes in partnerships or joint ventures
No
C1 Yes. Describe....... Name of entity: % of ownership:
% $
% $
% $
43. opine lists, mailing lists, or other compilations
No
Cl Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
LI No
C) Yes. Describe........
$
44, nobainoe ate property you did not already list
No
CI Yes. Give specific $
information .........
8
$
$
$
$
45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here . »>

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmiand, list it in Part 1.

 

. 46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. Go to Part 7.
Yes. Go to line 47.
Current value of the
portion you own?
Do not déduct-secured claims

 

or exemptions.
47. Farm animais
Ex&mples: Livestock, poultry, farm-raised fish
No
th 7 ee
$

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 20 of 61

Debtor 1 Ve bein aq Con 7 Case number (known).

First Name Middle Name Last Name

 

. 48.Crops—either growing or harvested

iO

Yes. Give specific
information. ............ $

 

 

. 49, tay fishing equipment, implements, machinery, fixtures, and tools of trade
No

 

 

 

. 50.Fa and fishing supplies, chemicals, and feed

 

 

 

 

51. Any‘farm- and commercial fishing-related property you did not already list
N

C) Yes. Give specific
information. ............ $

aA

 

 

 

 

52, Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number Were ooo... cccceeccecseesccesseescossnseccsssuscccnsnsecsecnnnseceecassssesseetsceseunuseseeesersecsnsscesesssscessnmenecesonesensnanecests® >

 

 

 

 

EESAE veserive All Property You Own or Have an Interest in That You Did Not List Above

 

: 53. Do you have other property of any kind you did not already list?
Exafiples: Season tickets, country club membership

 

No

C) Yes. Give specific
information. ............

 

 

 

 

. 54.Add the dollar value of all of your entries from Part 7. Write that number here > §

 

 

 

 

List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 . essereessssssspetssnsansecs > §$
| 56. Part 2: Total vehicles, line 5 $ |
: 57. Part 3: Total personal and household items, line 15 $
| 58. Part 4: Total financial assets, line 36 $
59. Part 5: Total business-related property, line 45 $
. 60. Part 6: Total farm- and fishing-related property, line 52 $

61. Part 7: Total other property not listed, line 54 +S

 

 

 

- 62. Total personal property. Add lines 56 through 61. ............-....--- 3. Copy personal property total “> +§

 

 

63. Total of all property on Schedule AJB. Add line 55 + lin@ 62.0... seccecsesesietsereseeeecerseterenerneeeeecnacarennsnesenerneneenennnnennes $

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 21 of 61

Fill in this information to identify your case:

Debtor 1 \ é Loli

 

 

 

 

* First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of
Case number (J Check if this is an
(tf known)

amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 406A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

a Identify the Property You Claim as Exempt

4. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

CJ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
(1 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

Brief description of the: property and line:on : Current:value ‘ofthe . Amount of the exemption-you.claim Specific laws that allow-exemption
Schedule A/B that lists this:property..-. portion youwown: _ . / .
. ‘ -Capy the valtie from -Check only one:box for each exemption...
“Schedule A/B~
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description; §—§ ————-—- go CO
Line from O 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C1 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

C} No

C] Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
LL} No
Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 22 of 61

Debtor 1 Vek Cork Case number (if known)

 

 

First Name Middie Name Last Name

EE 2222000 Page

Brief description of the property and tine :
on Schedule A/B that lists this: property

: ‘Current value:of:the: . Amount.of the.exemption you-claim . Specific laws that allow exemption
portion. you-own. ~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Copy the value from: Cheek only oné box for each exemption
Schediile'A/B ,

Brief
description: $ Os
Line from C1 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Cis
Line from C) 100% of fair market value, up to
Schedule A/B:. ——— any applicable statutory limit
Brief
description: $ Os
Line from (1) 100% of fair market value, up to
Schedule A/B: ~~~ any applicable statutory limit
Brief
description: § Cs
Line from’ (1 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: § Os
Line from C) 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $__ Os
Line from L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Cis
Line from CJ 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from LL] 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit
Brief
description: $ Lig
Line from 1) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: § Os
Line from C) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Qs
Line from 1) 100% of fair market value, up to
Schedule A/B: ~~ any applicable statutory limit

Official Form 106C

 

Schedule C: The Property You Claim as Exempt page 2. of
Case 19-51295 Doc1_ Filed 09/30/19

Fill in this information to identify your case:

petor1 We v

First Name Middle Name

Debtor 2

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the:

Case number

District of

 

 

(If known)

 

Official Form 106D

 

Entered 09/30/19 09:14:23

Page 23 of 61

(Check if this is an
amended filing

Schedule D: Creditors Who Have Claims Secured by Property 12115

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, copy the Additional Page, fill it out, number the entries, an

additional pages, write your name and case number (if known).

4. DoAny creditors have claims secured by your property?

No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

C) Yes. Fill in all of the information below.

| Part 1: IEEE All Secured Claims

d attach it to this form. On the top of any

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a cee coe oe : A :ColumniG:: -
2: List all secured:claims..|f a.creditor has.more than’ one ‘securéd Claim, list the-creditor. separately ‘Unsecured: ”
for each claim: if more ‘than one:creditor has:a: patticular claim; list the other creditors in Part 2. 5: =portion:.°
As much.as possible, list the claims:in alphabetical order according tothe creditor's name: “ciRany a
[2.1] Describe the property that secures the claim: $ $
Creditors Name
Number Street ;
As of the date you file, the claim is: Check all that apply.
C1 Contingent i
 Untiquidated
City State ZIP Code 0 disputed i
Who owes the debt? Check one. Nature of lien. Check all that apply. i
CY Debtor 1 only QO An agreement you made (such as mortgage or secured
(3 Debtor 2 only car loan)
(2 Debtor 4 and Debtor 2 only (Q Statutory lien (such as tax lien, mechanic’s lien)
i UI Atleast one of the debtors and another C1 Judgment tien from a lawsuit
! (2 Other (including a right to offset)
(1 Check if this claim reiates to a
community debt
Date debt was incurred Last 4 digits of account number
| 2.2| Describe the property that secures the claim: . $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
C1 unliquidated
City State ZIP Code | Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
O21 Debtor 1 only C] An agreement you made (such as mortgage or secured
CJ} Debtor 2 only car loan)
(2 Debtor 1 and Debtor 2 only CJ Statutory lien (such as tax lien, mechanic’s lien)
U Atleast one of the debtors and another C] Judgment lien from a lawsuit
Cl other (including a right to offset)
(2 Check if this claim relates to a
community debt i
Date debt was incurred Last 4 digits of account number
Add the dollar value of your-entries in-Column:A on this:page. Write that number-here: B.
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of ___
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23

er Welle Gant

Fisst Name Middle Name

Last Name

Case number (if known),

Page 24 of 61

 

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

by 2.4, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe the property that secures the claim: $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
a Contingent
City State ZIP Code C) Unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
(2 Debtor 4 only CJ An agreement you made (such as morigage or secured
CL) Debtor 2 only car loan)
J Debtor 1 and Debtor 2 only C] Statutory lien (such as tax lien, mechanic’s lien)
Q1 Atieast one of the debtors and another O) Judgment tien from a lawsuit
O21 other (including a right to offset)
1 Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number 6
Describe the property that secures the claim: $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
O Contingent
unliquidated
City State ZIP Code oO Disputed
2
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 Debtor 1 only Q) An agreement you made (such as mortgage or secured
C1 Debtor 2 only car loan)
C1 Debtor 4 and Debior 2 only (Statutory lien (such as tax lien, mechanic’s lien)
UO) Atleast one of the debtors and another CJ} Judgment lien from a lawsuit
(2 Check if this claim relates toa LI other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number __ _
|_| Describe the property that secures the claim: $.
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
CI contingent
City State ZIP Code C1} unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
C) Debtor 4 only C) An agreement you made (such as mortgage or secured
QC Debtor 2 only car loan)
(] Debtor 1 and Debtor 2 only CI) Statutory lien (such as tax lien, mechanic's lien)
LJ Atleast one of the debtors and another C2 Judgment lien from a lawsuit
CI other {including a right to offset)
C] Check if this claim relates to a
community debt
Date debt was incurred . Last 4 digits of account number

Add the dollar value-of your. entries. in Column A-on this page. Write that number here: +,
if this is the last page of your form, add the dollar value totals from all pages.
_.Write that number here:

Official Form 106D

 

 

 

 

 

 

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page__—iof
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23

Debtor 4 Ve tdi 1G | ay? f

First Name Middle Name Last Name

Eu List Others to Be Notified for a Debt That You Already Listed

Page 25 of 61

Case number (fknown),

Use-this page-only if you ‘have’ others:to be: notified:about your. bankruptcy for.a.debt that you already listed:in Part 1.. For example,. if-a collection
| agency.istrying-fo collect:from ‘you for a debt.you:owe to someone else, fist'the creditor in-Part1,-and:then list the collection agency here. Similarly, if

' you have more-than:oné Creditor for-any of'the.debts that you listed ‘in Part-1, list the ad

i be notified for any:debts-in-Part.1, do not fil: out:or submit this page.

 

 

 

 

 

 

 

 

 

 

 

On which line in Part 1 did you enter the creditor?

ditional creditors ‘here: If-you. do not:have additional persons to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last 4 digits of account number
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?

Name Last 4 digits of account number
Number Street
City State ZIP Code

| On which line in'Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code

On which line in Part 1 did you enter the creditor?

Name Last 4 digits of account number
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code
Name Last 4 digits of account number_
Number Street
City State ZIP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page of

 

 

 
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23

Fill in this information to identify your case:

Debtor 1 Ve led NG ‘

First Name Middle Name

Debtor 2

Gas

Last Name

 

(Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for the:

Case number

 

Last Name

District of

 

(if known}

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

Page 26 of 61

C] Check if this is an

amended filing

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

List All of Your PRIORITY Unsecured Claims

 

  
  

1.
No. Go to Part 2.
2) Yes.

DoAny creditors have priority unsecured claims against you?

: 2. List-all:of.your:priority unsecured claims.:if a‘creditor has:more'than:one. priority unsecured.claim; list ihe-creditor.separately for each:claim. For
: each claim listed, identify what type-of claim itis. Ifa.claim has both priority .arid ‘nonpriority amounts,-list that claim here and ‘show both: priority and
nonpriority amounts.:As much-as:possible, list the ‘claims in ‘alphabetical order according to the-créeditor’s ‘name: if you-have.:more than two. priority
unsecured claims, flout the:Continuation Page‘of Part 1..!f more 'than.one creditor holds:a:particular ‘claim, listthe: other creditors.in Part 3.
(For an-explanation of each type of claim,:see'the instructions-for this form inthe instruction booklet.)

 

2.4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits ofaccountnumber_ OS $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code 1 Contingent
; > C) unliquidated
Who incurred the debt? Check one. Q Disputed
(3 Debtor 4 only
CQ) Debtor 2 onty Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only (2) Domestic support obligations
At least one of the debtors and another (} Taxes and certain other debts you owe the government
O) Check if this claim is for a community debt C} Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
CJ No Cl other. Specity
Q) Yes
Last 4 digits ofaccount number ss oS $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Oo Contingent
City State ZIP Code Cl Untiquidated

Who incurred the debt? Check one.

CQ debtor 1 only

C2 Debtor 2 only

(J Debtor 1 and Debtor 2 only

Cl At least one of the debtors and another

UO) Check if this claim is for a community debt
Is the claim subject to offset?

U No
4 Yes

 

 

Official Form 106E/F

O Disputed

Type of PRIORITY unsecured claim:
C} Domestic support obligations
C) taxes and certain other debts you owe the government

1 Claims for death or personal injury while you were
intoxicated

CJ Other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 1of____
he Cline Doc 1 Filed 09/30/19 Entered 09/30/19 09:14:23
Debtor 1

Page 27 of 61

Case number (if known),

 

VO Name Middle Name

Last Name

Your PRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

~Nonpriority ~

 

 

 

 

 

 

 

 

 

 

 

 

 

- After listing any entries.on-this’ page, number them beginning with 2. 3, followed by.2.4,.and so forth. i
: samounts"
Last 4 digits of account number $ $ $
Priority Creditors Name
When was the debt incurred?
3 Number Street
As of the date you file, the claim is: Check all that apply.
: C} Contingent
City State ZIP Code ) Unliquidated
: Cl Disputed
: Who incurred the debt? Check one.
: C2 Debtor 4 only Type of PRIORITY unsecured claim:
: U1 Debtor 2 only (} Domestic support obligations
: CJ Debtor 1 and Debtor 2 only .
: 2 Taxes and certain other debts you owe the government
i C) Atleast one of the debtors and another oO : sae ,
: Claims for death or personal injury while you were
: UO Check if this claim is for a community debt intoxicated
: CI other. Specify
: Is the claim subject to offset?
i 1 No
: U) Yes
i Last 4 digits of account number = $ § §,
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
oO Contingent
City State ZIP Code CY unliquidated
C] Disputed
Who incurred the debt? Check one.
() Debtor 4 only Type of PRIORITY unsecured claim:
Debtor 2
5 Dbtes 4 yo bor 2 onl (C1 Domestic support obligations
ebior 1 and Debtor < only ] Taxes and certain other debts you owe the government
(CI Atleast one of the debtors and another . sas P
{} Claims for death or personal injury while you were
2 Check if this claim is for a community debt intoxicated
OQ) otner. Specify
Is the claim subject to offset?
: OI No
‘ LA Yes
: Last 4 digits of account number ___. _ __s _ $ $ $

 

Priority Creditors Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

U2 Debtor 4 only

CJ Debtor 2 only

(2 Debtor 1 and Debtor 2 only

C1] At teast one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

Ci No
Q Yes

 

When was the debt incurred?

 

As of the date you file, the claim is: Check ail that apply.

C1 Contingent
(1 unliquidated
im Disputed

Type of PRIORITY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government
Claims for death or personal injury while you were

 

intoxicated
Other. Specify

O ooo

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page __

of
Case 19-51295 Doc 1_ Filed 9/30/19 Entered 09/30/19 09:14:23 Page 28 of 61
go 1
Debtor 4 Ve (din AL. Gor Case number (known)

First Name Middle Name Last Name

| Part 2: All of Your NONPRIORITY Unsecured Claims

: 3. Do any creditors have nonpriority unsecured claims against you?
1 96. You have nothing to report in this part. Submit this form to the court with your other schedules.

  

4, List-all of your-nonpriority unsecured claims i mn: the ¢ alphabetical order: of: the: creditor wid: holds éach:claim. Ifa » creditor has-more than one
: nonpriority:unsecured: claim, list the: «creditor: separately’ for-each:claim: Foreach-ciaim listed; ‘identify: what type:of claim itis. Do‘ not list claims already
included in: Part 1.1f more than one:créditor holds.a: particular cl claim, list' the other: creditors i in ‘Part: 3. If you ‘have more than. three nonpriority unsecured
claims fill out the Continuation Page: ‘of: Part 2. :

. i $10. ° Last 4 digits of account number

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor’s Name : oe §
When was the debt incurred? :
Number Street i
City State ZIP Code As of the date you file, the claim is: Check all that apply. i
’
Q Contingent i
Wh incurred the debt? Check one. Cl unliquidated :
Debtor 1 only (J Disputed - i
U) Debtor 2 only
(2) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim: :
U1 Atleast one of the debtors and another CY Student foans
QO) Check if this claim is fora community debt QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? CJ Debts to pension or profit-sharing plans, and other similar debts
Cl No OC) omer. Specify
: OC Yes :
4.2 Se ved Are NC~ Last 4 digits of account number $.
i Nonpriority Creditors Name When was the debt incurred? :
Number ‘Street :
As of the date you file, the claim is: Check all that apply. j
City State ZIP Code ) Contingent :
Wy incurred the debt? Check one. CJ unliquidated :
Debtor 1 only C disputed
Cd Debtor 2 only :
2 debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim: :
C2 Atleast one of the debtors and another CO Student ioans
eae wo. . O) obligations arising out of a separation agreement or divorce
CL} Check if this claim is for a community debt that you did not report as priority claims :
Is the claim subject to offset? (] Debis to pension or profit-sharing plans, and other similar debts :
O No CO) other. Specify :
QO Yes :
4.3 a bh i
| ne_pe. in4 Last 4 digits of accountnumber
fonpriority Creditors Name SJ . $ :
, When was the debtincurred? : :
Number Street
Cy Sas Tip Code As of the date you file, the claim is: Check all that apply.
( : CJ Continge:
Who/incurred the debt? Check one. on ing nt
a Unliquidated
Debtor 1 only O Disputed

CQ Debtor 2 only

O) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

(2 Atieast one of the debtors and another
CY student toans

Cl Check if this claim is for a community debt C1 Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

LI Debits to pension or profit-sharing plans, and other similar debts :
(1 other. Specify :

Is the claim subject to offset?
CJ No
C3 Yes

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of_
Debtor 1

Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 29 of 61

 

First Name Middie Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

| After listing any entries on:this page, number them beginning with: 4.4, followed by 4:5, and so forth.

 

 

 

 

/ofs

 

 

 

Noripriontycreditor’s Name
Number Street
City State ZIP Code

Who incurred the debt? Check one.

CQ) Debtor 4 only

LI Debtor 2 only

CL) Debtor 1 and Debtor 2 only

CI At ieast one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?

CI No
C) Yes

Last 4 digits of account number | 6
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Ql Contingent
C) Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

oO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C1 . Debts to pension or profit-sharing plans, and other similar debts
OQ) other. Specify

 

 

Bohl Ss

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.

(2 Debtor 1 only

C) Debtor 2 only

(J Debtor 1 and Debtor 2 only

C] Atleast one of the debtors and another

C1 Check if this claim is for a community debt

is the claim subject to offset?

QC) No
U Yes

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Q Contingent
QO Unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

CI Debts to pension or profit-sharing plans, and other similar debts

{) Other. Specify

 

 

 

Official Form 106E/F

Credit ome Bak

Nonpriority Creditors Name

 

Number Sireet

 

City State ZIP Code

Who incurred the debt? Check one.

CQ debtor 1 only

C] Debtor 2 only

(J Debtor 1 and Debtor 2 only

UJ At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

CI No
(J Yes

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

(2 Contingent
QO) Unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

1 Debts to pension or profit-sharing plans, and other similar debts

(2 other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

 

page _of__
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 30 of 61

Debtor 1 Case number (if known),
First Name Middle Name Last Name

ed Others to Be Notified About a Debt That You Already Listed

 

: § Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

: example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 4 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a
a Loire x. On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): (1 Part 1: Creditors with Priority Unsecured Claims
Number Street (2 Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number ___. __s 6
IY een oe i eee. setcutnen mene . « enuncitananonein . — ve
3 fe S: tof On which entry in Part 1 or Part 2 did you list the original creditor?
fame .
Line of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
Number Street O) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __-_ Es
City State ZIP Code
, fT “e 4 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
-
z - Line of (Check one): O] Part 1: Creditors with Priority Unsecured Claims
{70 pre ATOM ne u —
Nefhber Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number__) __ Ls
nity, setsuveuinnest set . State ZIP Code sama mete at suntpsnintshanioiensoctititeetinisbtee vain Senate th
Cable UTIAY On which entry in Part 1 or Part 2 did you list the original creditor?
lame °
Line of (Check one): U) Part 1: Creditors with Priority Unsecured Claims
Number Street O] Part 2: Creditors with Nonpriority Unsecured
Claims
7 Last 4 digits of account number __ s L_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OI Part 1: Creditors with Priority Unsecured Claims
Number Street ] Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number______ __
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one}: 2 Part 1: Creditors with Priority Unsecured Claims
Number Street C1 Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___s
City State ZIP Code
x On which entry in Part 1 or Part 2 did you list the original creditor?
ame . .
Line of (Check one): U2 Part 1: Creditors with Priority Unsecured Claims
Number Steet O) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number___ L.

 

State ZIP Code

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__ of ___
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 31 of 61
Debtor 1 . CL INK. 2 BS) Case number (if known),

irst Name Middle Name Last Name

| pares Add the Amounts for Each Type of Unsecured Claim

" ¢. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim.
: . i bligati .
- Total claims 6a. Domestic support obligations 6a $
: from Part 1 6b. Taxes and certain other debts you owe the
: government 6b. $
6c. Claims for death or personal injury while you were
intoxicated 6c. g
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. +,
6e. Total. Add lines 6a through 64. Ge.
: $
: Total claim
- Total cl aims 6f. Student loans 6F. $
; from Part:2 ' 6g. Obligations arising out of a separation agreement
: or divorce that you did not report as priority
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. Gi. ts
6j. Total. Add lines 6f through 6i. 6].
$

 

 

 

 

Official Form 106E/F : Schedule E/F: Creditors Who Have Unsecured Claims page __ of
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 32 of 61

Fill in this information to identify your case:
Debtor etd ina. Gan a
First Name Middle Name Last Name

Debtor 2
(Spouse If filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of

 

C seamen:
(iknown) Per J Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/5
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

a

4. Do youd have any executory contracts or unexpired leases?
0. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
() Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

unexpired leases.

 

 

Person or-company with. whom you have ‘the contract or lease - State-what the contractor lease is for
24)
_ Name

Number Street

 

Siate ZIP Code

 

 

 

 

 

 

Name

 

Number Street

 

BY enna vommannstate ZIP Code

 
 

 

 

 

Name

 

{ Number Street

 

 

OR cera mn rata rane tae ZIP Code

 

 

Name

 

Number Sireet

 

 

City ceva. ccuaunne State ZIP Code

 

 

 

: Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 33 of 61

Debtor 1 \fe Lel f Ne Ca nd Case number (f known)

First Name Middle Name Last Name

a Additional Page if You Have More Contracts or Leases

Person or company. with whom you: have:the contractor lease... What the contract: or-lease-is for

 

i Name

 

Number Street

 

City State ZIP Code

 

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

 

pee mat : sitet Sueitinirie NEA TaN cee 9 mR RSET ATH IN  O

|
—

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

  

 

Name

 

Number Street

 

 

 

 

 

 

 

 

 

 

City State ZIP Code
2
Joonnmned
: Name
Number Street
City _ State ZIP Code

 

 

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page__ of
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23

Fill in this information to identify your case:

Debtor 1 Ve LA ne

First Name

Debtor 2

Middie Name

Cal

Last Name

 

(Spouse, if filing) First Name

United States Bankruptcy Court for the:

Case number

Middle Name

District of

 

Last Name

 

{if known)

 

Official Form 106H

 

Schedule H: Your Codebtors

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

,

1. boyeu have any codebtors? (If you are filing a
N

0
Q) Yes

i 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

OI No. Go to line 3.

C1 No

U) Yes. In which community state or territory did you live?

joint case, do not list either spouse as a codebtor.)

( Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City

State

ZIP Code

. Fill in the name and current address of that person.

Page 34 of 61

CJ Check if this isan
amended filing

12/15

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,

Schedule E/F, or Schedule G to fill out Column 2.

Column'1: Your codebtor

 

 

 

 

Column 2: The creditor to whom you owe the debt

Check all-schedules.that-apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
C} Schedule D, line
Name —
OQ) Schedule E/F, line
Number Street ( Schedule G, line
City State ane EP COO tee anette nnn annie
3.2
(2) Schedule D, line
Name
(2 Schedule E/F, fine
Number Street Q Schedule G, line
OH eee apne iam nen son State ZiPCode
3.3
(2 Schedule D,fine_
Name
(J Schedule E/F, line
Number Street C) Schedule G, line
City _._ State vsawelP Code

Official Form 106H

 

 

Schedule H: Your Codebtors

page 1of_
Case 19-51295 Doc1_ Filed 09/30/19

Debior 1 elel ree (bay 7 fo

First Name Middie Name Last Name

Entered 09/30/19 09:14:23

Case number (if known).

Page 35 of 61

 

| | Additional Page to List More Codebtors

Column.1: Your codebtor

Column-2: The creditor'to whom you ‘owe the debt

Check all schedules that apply:

 

UY Schedule D, line
() Schedule E/F, line

 

Q) Schedule G, line

 

 

 

 

() Schedule D, line

 

Q) Schedule E/F, line

 

Name

Number Street

City one BE, Zip Code
3.

Name

Number Street

Q) Schedule G, line

 

State.

__ZIP Code

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

O1 Schedule D, line
( Schedule E/F, line
Number Street (1 Schedule G, line :
City State ZIP Code
3. :
Name O Schedule D, line
C] Schedule E/F, line
i Number Street Q) Schedule G, line :
CP oe __ State TTP cee ee
- |
a O Schedule D, line i
: lame ;
: O1 Schedule E/F, line i
Number Street 2 Schedule G, line
: City ~ State ZIP Code i
a ‘ame (2 Schedule D, line
() Schedule E/F, line
Number Street OQ) Schedule G, line
City _. State. _ TIP CONE ie ee iar ttn ume pntetin ae
Name CY Schedule D, line
QO) Schedule E/F, line
Number Streat O Schedule G, line
ae nee State. Zip Code cet
‘ame LJ Schedule D, line
QO] Schedule E/F, line
Number Street OQ) Schedule G, line
Seevesonraume ee, State ZIP Code

 

Official Form 106H

Schedule H: Your Codebtors

page _—of_
Case 19-51295 Doci1 Filed 09/30/19 Entered 09/30/19 09:14:23 Page 36 of 61

Fill in this information to identify your case:

Debtor 1 Ve éd (tG_ ban f

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number Check if this is:

(If known)
(2 An amended filing

[1 A supplement showing postpetition chapter 13
income as of the following date:

Official Form 106I MM? DD? YYYY
Schedule I: Your Income 42115

Be as complete.and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

ue Describe Employment

A Fill in your employment / : .
| Information. > ‘Debtort - : : Debtor 2:or non-filing spouse

 

 

 

If you have more than one job,

attach a separate page with Ge
information about additional Employment status Employed UO) Employed
employers. L] Not employed C] Not employed

Include part-time, seasonal, or

a
self-employed work. A i
Occupation G stele Gr)

Occupation may include student
a ; - -
Employer's name Cy ty Oo f rl beet!

or homemaker, if it applies.
_
Employer's address A ff Lifer {2 LLAC.
‘ ‘Ndmber Stréet Number Street

 

 

Byt CT pbloy
City” State ZIP Code City
How long employed there? ( 4 poh :

Ea Give Details About Monthly Income

State ZIP Code

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For: Debtor 2.or
: : non-filinig spouse

 

2. List monthly gross wages, salary, and commissions (before ail payroll . ;
i deductions). if not paid monthly, calculate what the monthly wage would be. 2. $ 2 lo oe $

3. Estimate and list monthly overtime pay. 3. +3 + ¢§

4. Calculate gross income. Add line 2 + line 3. ~ 4, tte o oO $

 

 

 

 

 

 

Official Form 106! Schedule I: Your Income page 1
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 37 of 61

Debtor 1 Vekbdi ad GO a cA) 4 Case number (known),

 

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
: non-filing spouse

Copy lire 4 Were... ceeecseeeessseeeeeccscsseeceescensneenccneniensonnverseesennaseennnanasuatennensaett 7-4 § $
5. List all payroll deductions:
i 5a. Tax, Medicare, and Social Security deductions Sa. § FO 2 $
: 5b. Mandatory contributions for retirement plans 5b. = § 3S OC $
| Sc. Voluntary contributions for retirement plans bo. §. $
i 5d. Required repayments of retirement fund loans 5d. §. $
5e. Insurance : Be. § A922 $
| 5f. Domestic support obligations BE $
'  &g. Union dues 5g | 822 ° §
5h. Other deductions. Specify: 5h. + +¢$
6. Add the payroli deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h. 6. 3.5 7 2 $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. AA 3 © $

 

a

i 8. List all other income regularly received:

8a. Net income from rental property and from operating a business, _
profession, or farm

Attach a statement for each property and business showing gross

 

receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a.
8b. Interest and dividends 8b. §$ $

8c. Family support payments that you, a non-filing spouse, ora dependent
regularly receive

include alimony, spousal support, child support, maintenance, divorce $ $

 

 

 

 

 

 

 

 

 

 

 

 

settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. §$ $.
8e. Social Security 8e. = § $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
: that you receive, such as food stamps (benefits under the Supplemental
: Nutrition Assistance Program) or housing subsidies.
i Specify: . er |S. $.
8g. Pension or retirement income 8g. § $
8h. Other monthly income. Specify: 8h. +3 +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. $ $
10. Calculate monthly income. Add line 7 + line 9. 2 L GE + =\s
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $ 7”

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in fines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

 

Specify: VWF
42. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
‘Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. 5,

i Combined

: i monthly income
1s. Dofrou expect an increase or decrease within the year after you file this form?
No.

C} Yes. Explain:

 

 

 

Official Form 106] Schedule I: Your Income page 2
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23

   

  
  

Mo BleMUNceiieleurciol meee (eliN mel mci

pertor1 WP tel ng GC an

First Name Middle Name Last Name

 

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Disirict of

 

(if known)

 

 

Official Form 106J
Schedule J: Your Expenses

 

Check if this is:

Debtor 2. CJ An amended filing

LI A supplement showing postpetition chapter 13
expenses as of the following date:

Case number MM / DD/ YYYY

Page 38 of 61

12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

| Part 4: | Describe Your Household

1. Is this a joint case?

No. Go to fine 2.
C} Yes. Does Debtor 2 live in a separate household?

 

 

 

 

LE No
C) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2, Do you have dependents? ve
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent........... eee O
Do not state the dependents’ So f J [ DF wy °
names. Yes
Sow iS

 

De ug/item—

LZ

 

 

3. Do your expenses include OC) No
expenses of people other than O
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses

Aves
CI No

Yes

CQ) No
Cl Yes

C) No
C) Yes

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your income (Official Form 1061)

4. The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot.

If not included in line 4:

4a. Real estate taxes

4b. Property, homeowners, or renter’s insurance

4c. Home maintenance, repair, and upkeep expenses

4d. Homeowner's association or condominium dues

Official Form 106J Schedule J: Your Expenses

4a,

Ab.

4c.

4d.

Your expenses

3

$

QIG”Eg

 

$
$s (2

page 1
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 39 of 61

Veleh Cant
Debtor 1 @ AC. Cn Case number (known)

 

 

 

 

First Name Middle Name Last Name
Your expenses —
5. Additional mortgage payments for your residence, such as home equity loans 5. i
6. Utilities: :
6a. Electricity, heat, natural gas | 6a. ? FO
6b. Water, sewer, garbage collection 6b. $ F O
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 7 g e
6d. Other. Specify: 6d. So
7. Food and housekeeping supplies 7. $ 3 O oO
8. Childcare and children’s education costs 8. $ ©
9. Clothing, laundry, and dry cleaning 9. $ / 2? OC
10. Personal care products and services 10. $ = &
41. Medical and dental expenses . 41. $ Peo
12. Transportation. Include gas, maintenance, bus or train fare. $ J oO Oo
Do not include car payments. 12. O
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $

14. Charitable contributions and religious donations 14. $ C

15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance a S$
45b. Heaith insurance 15b. § LPO

15. Vehicle insurance 150. $ f oo

45d. Other insurance. Specify: isd. §

46. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20. .
Specify: i «= 8.

17. Installment or lease payments:

 

 

 

17a. Car payments for Vehicle 1 17a. §

17b. Car payments for Vehicle 2 17. §

17c. Other. Specify: 17c  §

47d. Other. Specify: 174. §
18. Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 1061). 18.
19. Other payments you make to support others who do not live with you.

Specify: 19. §
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property 20a. §

20b. Real estate taxes 20. §.

20c. Property, homeowner's, or renter’s insurance 20c.  §$

20d. Maintenance, repair, and upkeep expenses 20d. §

20e. Homeowner's association or condominium dues 20e.  §

Official Form 106J Schedule J: Your Expenses ‘ page 2
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 40 of 61

Debtor 4 Case number (if known),
First Name Middle Name Last Name

21. Other. Specify: 21. +5

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a. | g Z| fe

 

 

 

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. S
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $
23. Caiculate your monthly net income. Po oO
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $
>,
23b. Copy your monthly expenses from line 22c above. 23b. —§ 2-I SO

 

 

 

 

23c. Subtract your monthly expenses from your monthly income. fi“
The result is your monthly net income. 23c. $

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

CI No. _
Ch Yes. | Explain here:

 

 

Official Form 106J Schedule J: Your Expenses page 3
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 41 of 61

Fill in this information to identify your case:

Debtor 4 Vebeds NG Gay? Check if this is:

First Name Middle Name Last Name

Debtor 2 L] An amended filing

(Spouse, if filing) First Name Middle Name Last Name
_. L} A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: District of expenses as of the following date:

 

‘crerour) wim TDDT YYYY

 

 

 

Official Form 106J-2
Schedule J-2: Expenses for Separate Household of Debtor 2 12115

Use this form for Debtor 2’s separate household expenses ONLY IF Debtor 1 and Debtor 2 maintain separate households. /f Debtor 1 and
Debtor 2 have one or more dependents in common, list the dependents on both Schedule J and this form. Answer the questions on this form
only with respect to expenses for Debtor 2 that are not reported on Schedule J. Be as complete and accurate as possible. if more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.

 

 

Part 1: Describe Your Household

1. a and Debtor 1 maintain separate households?

No. Do not complete this form.

 

 

 

 

 

 

 

 

Yes
2. Do you have dependents? QO No
Dependent’s relationship to Dependent’s | Does dependent live
Do not list Debtor 1 but list all Cl Yes. Fill out this information for Debtor 2: age with you?
other dependents of Debtor 2 each dependent... cece eres *
regardiess of whether listed as a . : DP No
dependent of Debtor 1 on Q vy
Schedule J. &s
Do not state the dependents’ a No
names. . : Yes
LJ No
QO Yes
C] No
CO) Yes
CU No
Ci Yes
3. Do your expenses include Q No

expenses of people other than oO
yourself, your dependents, and Yes
Debtor 1?

 

ae Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed,

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and ~
any rent for the ground or fot. 4. $.
If not included in line 4:
4a. Real estate taxes Aa. 3.
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowners association or condominium dues 4d, $

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2 page 1
Vet ¢
Debtor 1 C fol ft oT

10.
11.

12.

13.

14.

415.

16.

47.

18.

19.

20.

Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23

Cant

First Name Last Name

_ Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection

6c. Telephone, cell phone, internet, satellite, and cable services

 

6d. Other. Specify:

. Food and housekeeping supplies
_ Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.

Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
176, Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:

Case number (f known)

“47a.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule |, Your Income (Official Form 106)).

Other payments you make to support others who do not live with you.

Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes
20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowners association or condominium dues

Official Form 106J-2

Schedule J-2: Expenses for Separate Household of Debtor 2

6a.

6b.

6c.

6d.

10.

11.

12.

13.

14,

15a.

15b.

15.

15d.

16.

47b.

17.

17d.

18.

19.

20a.

20b.

20c.

20d.

20e.

Page 42 of 61

Your expenses"

anne ie EN TIE

$

 
Debtor 14 Ve ed Ing. Cen Tt | Case number (if known),

21.

22.

23.

24.

Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23

Page 43 of 61

 

First Name Middle Name Last Name

 

Other. Specify: 21.
Your monthly expenses. Add lines 5 through 21.
The result is the monthly expenses of Debtor 2. Copy the result to line 22b of Schedule J to calculate the

22.

total expenses for Debtor 1 and Debior 2.

Line not used on this form.

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect fo finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

C} No.

+5

 

 

 

 

 

Cl Yes. Explain here:

 

 

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2

page 3
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 44 of 61

. Fill in this information to identify your case:

Debtor 1 eC IG _ Can

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number
(If known)

 

LJ Check if this is an

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

P| Sign Below

, pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
No .

im Yes. Name of person , Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penaity of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

& Veirelng Sait x

 

Signature of Debtor 1 Signature of Debtor 2
Date j ~2) ~ 20 Gg Date
MM/ DD / YYYY MM/ DD / YYYY

   

 

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 45 of 61

Fill in this information to identify your case:

Debtor 4 Ve ding Caan tr

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number

(if known) CJ Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

| part 4: Give Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?
Cares
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

-
Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

Debtor7#: =. oo, Dates Debtor1. Debtor 2: , Dates Debtor 2
. : aa noe lived:there , lived there
. C] Same as Debtor 1 C) Same as Debtor 1
LGuoypo
Ke y sir From From
“Number Street Number Street
To To

 

 

 

 

 

 

 

 

 

State ZIP Code City State ZIP Code
Q Same as Debtor 1 ) Same as Debtor 1
From : From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No
C2 Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 46 of 61

Debtor 4 elds CEL Gow) Case number (if known).

“First Name Middle Name Last Name

 

4, Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and ali businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

ve
Yes. Fill in the details.

       

 

“Sources ofincome. : Gross income. soe ‘Sources of income. -: - Gross income
Check.all that'apply. (before‘deductions:and = - Check all that apply. _ (before deductions.and.
: : oe exclusions) . . . ae ‘exclusions)
From January 1 of current year untii, ©“ Wages. commissions, $ C1 wages, commissions,
the date you filed for bankruptcy: bonuses, tips ne bonuses, tips
Cj Operating a business QO Operating a business
For last calendar year: Cj Wages, commissions, O Wages, commissions,
. bonuses, tips $ bonuses, tips $
(January 1 to December 31, wo C) Operating a business Q Operating a business
For the calendar year before that: Q Wages, commissions, Q) Wages, commissions,
/ ” bonuses, tips § bonuses, tips 5
(January 1 to December 31, wo C] operating a business 9" — CJ Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony, child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. !f you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

CI No
L] Yes. Fill in the details.

 
    

 

-Sources.of income .Gross‘income from *. Sources‘of income... Gross.income from
Deseribe below..." «each source. Describe below. _ “seach source
ek ey - (before-deductions.and- : _ (before deductions-and
exclusions) » : : : exciusionsy

From January 1 of current year until °
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31, )
YYYY

 

 

 

 

 

 

For the calendar year before that:
(January 1 to December 31, )
YYYY

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23

Debtor 1 Vek, ace

First Name

Middle Name

Ga" v

Last Name

Case number (i known).

ee = Certain Payments You Made Before You Filed for Bankruptcy

Page 47 of 61

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

(J No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

ae Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

L to line 7.
Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

es. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

CI No. Go to line 7.

CQ Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditors Name

Dates-of . . Total ‘amount paid Amount you:stiltowe

payment

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

Was:this payment for...

Q Mortgage

Q) car

CI credit card

CQ) Loan repayment

Q Suppliers or vendors
CI other

Q Morigage

C) car

CJ credit card

(J Loan repayment

i) Suppliers or vendors
Q Other

Q Mortgage

CJ car

(CO credit cara

Q Loan repayment

Q Suppliers or vendors

C other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 48 of 61

Debtor 4 Veld, i OL Gen f Case number (known)

First Name Middle Name Last Name

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general pariner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,

~. child support and alimony.
No

CJ Yes. List all payments to an insider.

 

 

 

Dates of. ° Total amount. | ‘Amount you still Reason:‘for-this payment
payment... paid . Owe . :
$ $

Insider's Name ‘ :

 

Number Street i

 

 

City State ZIP Code

   

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include.payments on debts guaranteed or cosigned by an insider.

No
C1 Yes. List ali payments that benefited an insider.

Dates:of.: : Totalamount... Amount you still: Reason for this ‘payment

payment paid - "owe Include creditor's name

 

 

 

 

 

 

 

 

 

insider's Name $ $ |
j
Number Street |
:

City State ZIP Code
Insiders Name
Number Street ‘

 

 

 

_ City _ . State AP Code es a ee

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 49 of 61

! ce J
Debtor 1 Veli nm Case number (if known).

First Name Middle Name Last Name

| Part 4:| Identify Legal Actions, Repossessions, and Foreclosures

 

: 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

Yo

C) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Nature‘of the'case / Courtoragency |. . : Status of the case

Case title ' ‘our Name CY Pending

C) on appeal

iNumber Street CD concluded
Case number ;

i ‘City State ZIP Code
Case title 'Sourt Name C) Pending

C} on appeal

: (

i ‘Number Street CJ Conciuded
Case number :

i City State ZIP Code

 

40. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
ov, ail that apply and fill in the details below.

‘ No. Go to line 71.
Cl Yes. Fill in the information below.

Describe the property ~ . : ceo ‘Date. . Value-of the property

 

 

Creditors Name

 

Number Street ‘Explain what happened

C} Property was repossessed.

) Property was foreclosed.

CY Property was garnished.

City State ZIP Code Cj Property was attached, seized, or levied.

 

 

 

-Déseribe:the property : : Date Value ofthe property

 

 

Creditors Name

 

 

Number Street os ’
. Explain what happened

Property was repossessed.

 

Property was foreclosed.

 

P S garnished.
City State ZIP Code roperly was g e

ooog

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 50 of 61

Debtor 1 Ved, nG_ G Cr if Case number (if known)

First Name Middle Name Last Name

 

41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

CO} No
C} Yes. Fill in the details.

 

 

 

 

 

 

 

. Describe the action the creditor took : ‘> Date.action Amount
a a ‘ : ~ | Was-taken
Creditors Name o
| §
Number  Sireet |
City State ZIP Code Last 4 digits of account number: XXXX—

_ 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
ae a court-appointed receiver, a custodian, or another official?
N

0
C} Yes

| List Certain Gifts and Contributions

 

13. Withip’2 years. before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
CI Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts-with atotal value of:more than $600 Déseribe the gifts , : oe a, Dates: you' gave Value
perperson 9 0) ees iS a . , the gifts
$
Person to Whom You Gave the Gift : \
$
Number Street :
City State ZIP Code i !
Person’s relationship to you
Gifts with a total value of more than $600. “Describe the gifts. - ‘Dates you gave. Value
per-person . . : . - oo : oe ‘the gifts
i i
| :
$
Person to Whom You Gave the Gift i
i : $

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 51 of 61

Debtor 1 Vebeling Gea f Case number (i known),

First Name Middle Name Last Name

44. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity? —

No
LJ Yes. Fill in the details for each gift or contribution.

 

 

 

Gifts‘or contributions to charities." - Describe what you contributed Date-you Value
that total‘more than:$600:. - oe a ve . : : . . contributed
| $
Charity’s Name | :

 

Number Street i i

 

City State ZIP Code : j

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

No
C2 Yes. Fill in the details.

Deséribe the property; you: ‘lost: and) ~ _ Describe any. insurance coverage for the loss. : : | Date: of your: . » Value-of property

how the loss-o¢curred: voy es loss lost
oe Include the amount ‘that insurance has: paid..List pending insurance ot .

-claims’on line 33 ‘of* Schedule Ar: Property.

 

List t Certain Payments o or wr Transfers

| 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
inclyde any attorneys, bankrupicy petition preparers, or credit counseling agencies for services required in your bankruptcy.

 

 

 

 

No
OQ} Yes. Fill in the details.
“Description and -value of any-property transferred . : ‘Datepaymentor’ Amount of payment
, : co : transfer was
Person Who Was Paid : . ‘made
Number Street ' $
po
: $

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You !

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 52 of 61

. . 3
Debtor 4 Ve éd (rG_ Gan t Case number (if known),

 

 

 

 

 

 

 

First Name Middle Name Last Name
‘Description-and value of any property transferred: ~ a Date:payment or Amount of
: fe mee . ‘transfer was made payment

| |

Person Who Was Paid : :
§

Number Street !
$

’

 

 

City Slate ZIP Code

 

Email or website address ' :

 

Person Who Made the Payment, if Not You

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.
Avo

U0 Yes. Fill in the details.

 

 

 

 

Description:and value of.any: property transferred -. 0. /Date:spayment'or Amount of payment
: . . mt transfer was
, : . made .
Person Who Was Paid i . i
Number Street $.
$

i i
: i

i

 

City State ZIP Code

 

 

48. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Incliide both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Da/not include gifts and transfers that you have already listed on this statement.
No
O Yes. Fill in the details.

Description:and: value of. property . _ ..Describe-any property ‘or. payments received Date transfer
-transferred . . : or-debts paidin-exchange ©. a was made

 

 

Person Who Received Transfer i i i

 

Number Street

 

 

City : State ZIP Code :

 

 

Person’s relationship to you

 

 

Person Who Received Transfer

 

Number Street i i,

 

 

City State «ZIP Code i

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23

Debtor 1

Yel ag

Name Middie Name

Gent

Last Name

Page 53 of 61

Case number (if known).

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a,beneficiary? (These are often called asset-protection devices.)

No
Yes. Fill in the details.

Name of trust

Description and ‘value of the property transferred

 

Date transfer
was made

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

°
C) Yes. Fill in the details.

Last 4 digits of account number

 

Name of Financiai Institution

 

 

 

 

 

 

 

 

C) Yes. Fill in the details.

XXXKXe
Number Street
City State ZIP Code
XXXX=_
Name of Financial Institution
i Number Street
City State ZIP Code

 

Who else had access-to it?

 

Name of Financial institution

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include.checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokefage houses, pension funds, cooperatives, associations, and other financial institutions.

Last balance before
closing or transfer

Date account was
closed, sold, moved,
or transferred

Type.of account or
instrument

Q Checking $
Q Savings

QO Money market

O Brokerage

O) other

C3 checking $
QO Savings

Money market

QO Brokerage

CI other

21. Do yo ‘now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for

Do you still
_ have it?

' C1 No

Describe the contents

 

Name

 

: Number Street

OD Yes

 

Number Street

 

 

City State ZIP Code

 

L City State

Official Form 107

ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

page 9

5
&
i
5
3
i

 

 

 

a
i
4b
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 54 of 61

Debtor 1 e id 0 a. G Gy 4 y Case number (if known)

irst Name Middle Name Last Name

2. Hale you stored property in a storage unit or place other than your home within 4 year before you filed for bankruptcy?
i ME No
CI Yes. Fill in the details.

 

 

 

i Who-else‘has or-had access to: it? _. Describe-the contents Do you still
: : : : ‘ . : have it?

: : LI No

: ili N : :

Name of Storage Facility jame : gO Yes

' Number Street Number Street

 

CityState ZIP Code

 

City a State ZIP Code

identify Property You Hold or Control for Someone Else

 

 

 

 

 

 

 

 

 

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
i No
Yes, Fill in the details.
Whereis ‘the: property? Describe the property oo Value
Owner's Name $
b Street :
Number Street : |
i City State ZIP Code

 

 

 

‘ City State ZIP Code

{ Give Details About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

= Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

: Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

_ Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Ha lany governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

 

 

 

 

No
( Yes. Fill in the details.
: Governmental unit. Environmental:law,if you: know. it Date of notice
Name of site Governmental unit :
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23

Goat

Last Name

Vebdina

First Name Middle Name

Debtor 1

. 25. Y notified any governmental unit of any release of hazardous material?

No
C] Yes. Fill in the details.
-Governmental unit:

Case number (if known),

‘Environmental law, if you know it

Page 55 of 61

Date of notice

 

 

Name of site Governmental unit

 

 

Number Street Number Street

 

City State ZIP Code

 

t City State ZIP Code

26. Sey been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
No

Cl Yes. Fill in the details.

 

 

 

 

 

‘Court or-agency Nature of the case Status of the
Case title oO .
Court Name . Pending
: QO On appeal
Number Street Cj Concluded
Case number City State ZIP Code

uw Give Details About Your Business or Connections to Any Business

 

 

27. Within 4 years. before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
C] Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

OQ A member of a limited liability company (LLC) or limited liability partnership (LLP)
CJ A partner in a partnership
C) An officer, director, or managing executive of a corporation

(] An owner of at least 5% of the voting or equity securities of a corporation
CJ No. None of the above applies. Go to Part 12.

UC] Yes. Check all that apply above and fill in the details below for each business.
--Destribe the nature of the business

 

‘Employer Identification:number

-_- Donotineiude Social Security number or ITIN.

 

i Business Name

 

( Number Street bane .
{ Name:of:accountant

 

 

bookkeeper

 

L

 

 

City State 2iIPCode

. Describe the nature of the business

 

Business Name

 

  
 

 

Number Street : : _—
Name of:accountant or bookkeeper

 

 

: City State ZIP Code

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Dates:business existed

From To

 

“Employer Identification number
Do not include Social Security number or ITIN.

 

Dates business: existed

’ From To

|

page 11

 

 

ronson revit
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 56 of 61

Debtor 1 Vebdin G_. G GN o Case number known)

First Name Middle Name Last Name

‘Employer. Idenitification number

' Deséribe the nature of the business:
Oe eat _..- Donotinclide‘Social Security number or ITIN.

 

 

Business Name

 

 

 

 

 

) BIND oe
: Number Street -‘Name‘of accountant:or-bookkeeper. ~~. ~. | Dates business existed
t : . + From __ To

City State ZIP Code

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties. ,

No
CI Yes. Fill in the details. below.

Date issued :

 

Name MM /DD/YYYY

 

Number Street

 

 

City State ZIP Code

a Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand :that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

% Vereen Moun x

Signature of Debtor 1 Signature of Debtor 2
 pate[-2T- 2ONG Date
Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

CQ) No
C] Yes

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

OQ No

CI Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

 

Official Form 107 Statement of Financial Affairs for individuals. Filing for Bankruptcy page 12

 
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 57 of 61

Fill in this information to identify your case:

Debtor 1 ich Can q

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number (ull Check if this is an
(if known) amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 z25

If you are an individual filing under chapter 7, you must fill out this form if:
™ creditors have claims secured by your property, or
m™ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

 

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor. and the: property that‘is collateral 2 oo What do:youcintend-to do with the property that Did you claim the property
‘ . : “ : secures a debt?. ee as.exempt on Schedule C?

Creditors (J Surrender the property. LI No

name: ,

. ~ [J Retain the property and redeem it. : OU Yes

Description of
oroperty CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(C] Retain the property and [explain]:

 

 

Creditor’s (J Surrender the property. LI No
name:

_ (C1 Retain the property and redeem it. Li Yes
oroperty of CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.

CJ Retain the property and [explain]:

 

 

 

 

Creditor’s C} Surrender the property. CI No
name:
(] Retain the property and redeem it. Cl Yes
cena of U Retain the property and enter into a
securing debt: Reaffirmation Agreement.
C1] Retain the property and [explain]:
’ Creditors () Surrender the property. UI No
name:
LI Retain the property and redeem it. UL Yes
oropety of QO Retain the property and enter into a
securing debt: Reaffirmation Agreement.

(J Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 58 of 61

( G
Debtor 1 Vebd é ry es a 4 Case number (if known)

First Name Middle Name Last Name

| Part 2: List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your: unexpired personal property: leases an : , ‘Will the lease be. assumed?
Lessor’s name: UI No
. ae Qy
Description of leased °s
property:
Lessor’s name: CI No
ae O
Description of leased Yes
property:
Lessor’s name: , ONo
Description of leased Cl Yes
property:
Lessors name: CI No
a CO Yes
Description of leased
property:
Lessors name: £2) No
Cl Yes
Description of leased
property:
Lessors name: CI No
a Ol Yes
Description of leased
property:
Lessors name: CI No
— Seta te in cee we ate iene coe O ves

Description of leased
property:

 

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

¥ Ueizelm Lhir ke x

 

Signature of Debtor 1 Signature of Debtor 2
g o>
Date “1 27 2Oi 5 Date
MM/ DD f YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 59 of 61

FT Mobi fe . eal

“, CeO [vec pres! en
f.o- Bot S3Y/P

pellevoe, OA Pol 377°

Seventh Ayenue
Go (28 / vice Presicle?
re, q W Ape?

gt
Case 19-51295 Doci1_ Filed 09/30/19 Entered 09/30/19 09:14:23 Page 60 of 61

Y (eo | PR
Par 53 1
‘. Pee "DD gael 2
HU 1Pav ’
an

 

Games oP Power Ui
BOY LS4220
A ha ANTONIO TX 16265-4120

Y ae)
Case 19-51295 Doc 5S Pipa pobong/ Crise 09/30/19 09:14:23 Page 61 of 61
% Ceo | presilen?

Go 0x0 | pee
[ot 74° er fF
r wn gsare
» é Of
